El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
*351Jesús Delgado García el día 18 de noviembre de 1941 fné declarado culpable por un jurado del delito de homicidio vo-luntario y sentenciado por la Corte de Distrito de Bayamón a cumplir tres años de presidio el 2 de febrero de 1942, ha-biendo apelado para ante esta Corte Suprema en la misma fecha.
La corte inferior, después de haberle concedido trece pró-rrogas al apelante para radicar la transcripción de evidencia para perfeccionar su apelación, le denegó otra prórroga adi-cional, actuación que nos negamos a revocar en Delgado v. Corte, 61 D.P.R. 589. Asimismo declaramos sin lugar una moción del apelante interesando se le concediera un nuevo término para radicar dicha transcripción, y otra para que las instrucciones de la corte al jurado y las que denegó fue-ran incorporadas a los autos.
Bajo estas circunstancias se celebró la vista del recurso en su fondo. El apelante en su alegato, después de hacer referencia a los anteriores hechos, admite que: “Carece, pues, este Hon. Tribunal de los elementos indispensables— transcripción de la evidencia y récord completo de la causa —para pesar y aquilatar los méritos de las varias cuestio-nes de derecho suscitadas antes y durante el curso de la vista del juicio oral en la corte de origen”, y hace constar que por dicho motivo no puede discutir en su alegato las distin-tas cuestiones que en él señala.
En efecto el apelante en su alegato no ha hecho señala-mientos específicos de error según lo requiere el artículo 43 .de nuestro Reglamento, de manera que, aun prescindiendo de la transcripción de evidencia y de las instrucciones al jurado, pudiéramos considerar cualquier otro alegado error que dependiera para su resolución del legajo de la sentencia radicado en este caso.

Procede, por tanto, la desestimación del recurso y- en su consecuencia la confirmación de la sentencia apelada.

El Juez Presidente Sr. Del Toro no intervino.